Citation Nr: 0004170	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  97-07 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether the character of the appellant's discharge from 
service constitutes a bar to the receipt of VA benefits, 
other than health care benefits under 38 U.S.C.A. Chapter 17.

2.  Entitlement to service connection for a skin disability, 
claimed as a residual of Agent Orange exposure.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant

REMAND

The appellant had active service from September 1967 to 
August 1969.

In March 1987, the Board of Veterans' Appeals (Board) 
remanded the issues of entitlement to service connection for 
a right foot disability and a skin disorder.  When the case 
was again before the Board in November 1990, service 
connection was denied for a right foot disability.  In a 
separate decision, the Board recharacterized the remaining 
issue as entitlement to service connection for a skin 
disorder, claimed as a residual of Agent Orange exposure, and 
again remanded the claim.  The appellant subsequently 
submitted additional evidence, seeking to reopen the claim 
for service connection for a right foot disability.

By administrative decision in May 1992, the RO concluded that 
the character of the appellant's discharge from service 
constituted a bar to his receipt of benefits from VA.  In May 
1997, the Board remanded the claim in an attempt to obtain 
additional information concerning the appellant's discharge 
from service.

Subsequent thereto, in a decision dated in July 1997, it was 
determined that the character of the appellant's discharge 
from service constituted a bar to the receipt of VA benefits 
since the appellant did not qualify as a "veteran" for 
purposes of entitlement to VA benefits.

The appellant appealed to the United States Court of Appeals 
for Veterans Claims (Court) and in a June 29, 1999 order, the 
Court vacated and remanded the Board decision.  In the order, 
it was stated that the Secretary asserted that the mental 
competency issue raised by the appellant and the absence of a 
search for probative records from the service department 
required a remand to the Board for further development.  It 
was indicated that otherwise, the Court was left with an 
inadequate record to conduct judicial review.  Reference was 
made to Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (where 
the record is inadequate, a remand is the appropriate 
remedy).

A review of the appellee's motion for remand and for stay of 
proceeding indicated that the review of the record showed the 
presence of few service medical records, and no documents 
regarding the appellant's alleged offense(s), witness 
statements, or investigative reports, nor any charge sheets, 
advice of counsel, or resignation letter.  While the record 
revealed that several contacts had been made with the 
National Personnel Records Center, the record also revealed 
that no efforts had been made to locate the military 
command's military justice records regarding any alleged 
offenses, the investigative reports, and the resignation 
letter approved by higher headquarters.  It was noted that 
such documents should be under the command and control of the 
service department, and would not ordinarily be located in 
the service member's personnel file.  It was indicated that 
regarding the duty to assist , VA was to advise and assist 
the appellant in seeking information from alternative sources 
regarding copies of inservice medical treatment, and for 
personnel and military justice records concerning officer 
misconduct reports from the Headquarters and/or Staff Judge 
Advocate for the 8th Army, United States Army, Pacific, 
stationed in Korea.

The undersigned notes that contacts made by the RO with the 
National Personnel Records Center revealed that any of the 
appellant's personnel records that had been in storage at 
that facility were presumably destroyed in the 1973 fire at 
the National Personnel Records Center in St. Louis.  In cases 
where the appellant's service medical records are unavailable 
through no fault of the claimant, there is a heightened 
obligation to assist the claimant in the development of his 
case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The 
heightened duty to assist the appellant in developing facts 
pertinent to his claim under the provisions of 38 U.S.C.A. 
§ 5107(a) indicates where service medical records are 
presumed destroyed there is the obligation to search for 
alternative medical records.  Moore v. Derwinski. 1 Vet. 
App. 401 (1991).  Where the claimant's service medical 
records have been destroyed or lost, the Board is under a 
duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).  The VA adjudication procedure manual 
provides that alternate sources of evidence may be utilized 
in fire-related cases.  A non-exhaustive list of documents 
follows which could be substituted for service medical 
records in this case:  Statements from service medical 
personnel, "buddy" certificates or affidavits, employment 
physical examinations, medical evidence from hospitals, 
clinics and private physicians by which or by whom a veteran 
may have been treated, especially soon after service 
discharge, letters written during service, photographs taken 
during service, pharmacy prescription records, and insurance 
examinations.

VA has a duty to assist the appellant in developing facts 
pertinent to a well-grounded claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.159 (1999).  While the appellant's claims have 
not yet been established to be well grounded, the 
considerations described above require a search for relevant 
military records and further investigation.  When the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the appellant in developing 
facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).  To ensure the VA has met its duty to assist 
the appellant in developing the facts pertinent to the claim, 
the case is REMANDED for the following:

1.  The RO should take appropriate steps 
to secure any additional military 
personnel records for the appellant 
through official channels, including a 
search for personnel and military justice 
records from the Headquarters and/or 
Staff Judge Advocate General's Office 
with the 8th Army, United States Army, 
Pacific, in 1969.  Documents pertaining 
to any reported offenses, any witness 
statements, any investigation, and/or the 
resignation letter itself, should be 
requested from the Department of the 
Army, particularly the Staff Judge 
Advocate's Office with the 8th Army, 
United States Army, Pacific.

2.  The appellant should also be asked to 
furnish any names and addresses of any 
businesses that required him to take an 
employment physical in the late 1960's 
and early 1970's.  He should be asked 
whether he took any physical examinations 
for insurance purposes or Postal service.  
If so, the names and addresses of these 
companies or physicians who conducted 
such examinations should be specified.  
All leads should be pursued in order to 
obtain relevant evidence.  After 
obtaining the appropriate releases from 
the appellant, these records should be 
obtained.  Once obtained, all records 
must be associated with the claims file.

3.  The RO should also contact the 
appellant and advise him that he may 
submit additional alternate evidence to 
support his contentions.  This evidence 
may include copies of any service medical 
records or personnel records in his 
possession, any buddy certificates or 
affidavits, any medical evidence from 
hospitals, clinics, and physicians by 
which or by whom he may have been 
treated, especially soon after service 
discharge in 1969, and any letters 
written during service.

4.  After the above development has been 
completed, the claims file should be 
referred to a VA psychiatrist.  The 
purpose of this referral is to determine 
whether, based on review of all the 
evidence of record, it can be determined 
whether it is at least likely as not that 
the appellant was mentally competent at 
the time of his discharge from service in 
August 1969.  If the review determines 
that a medical examination is necessary 
in order to formulate his or her medical 
opinion, such examination should be 
scheduled by the RO.

After completion of the above, the RO should then adjudicate 
the appellant's claims of the appropriate legal bases and 
with consideration of all pertinent regulations.  To the 
extent the benefits sought on appeal are not granted, the 
appellant and his representative should be provided with a 
supplemental statement of the case and be provided an 
opportunity for response.  No action is required of the 
appellant until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Robert E. O'Brien
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).





